1
     JAIME A. LEAÑOS, Esq. - SBN: 159471
2
     LAW OFFICES OF MORALES & LEAÑOS
     75 East Santa Clara Street, Suite 250
3
     San Jose, CA 95113
     Telephone: (408) 294-6800
4
     Facsimile: (408) 294-7102
     E-mail: jleanoslaw@pacbell.net
5
     SUZANNE A. LUBAN, Esq. – SBN: 120629
6    559 Nathan Abbott Way
     Stanford, CA 94305
7    Telephone: (650) 724-6345 Facsimile: (650) 723-4426
     E-mail: lubanlaw@sbcglobal.net
8
     Attorneys for Plaintiff
9

10

11                                  UNITED STATES DISTRICT COURT
12                             NORTHERN DISTRICT OF CALIFORNIA
13                                     SAN FRANCISCO DIVISION
14

15
                                    )
     DEBBY DIZON,                   ) CASE NO: 3:18-cv-03733
16
                                    )
                                    )
17                     Plaintiff,   ) STIPULATED PROTECTIVE
                                    ) ORDER
18               V.                 )
                                    )
19
                                    )
      CITY OF SOUTH SAN FRANCISCO, )
20    DIANA QUINTERO, INDIVIDUALLY ))
21
      AND AS AN OFFICER OF THE      )
      SOUTH SAN FRANCISCO POLICE )
                                    )
22    DEPARTMENT, CHRISTOPHER       )
23    DEVAN, INDIVIDUALLY AND AS )
     AN OFFICER OF THE SOUTH SAN ))
24
     FRANCISCO POLICE DEPARTMENT, )
25   JEFF AZZOPARDI, INDIVIDUALLY )
                                    )
     AND AS CHIEF OF THE SOUTH SAN )
26
     FRANCISCO POLICE DEPARTMENT; )
27   KEITH A. WALL, INDIVIDUALLY    )
                                    )
     AND AS A LIEUTENANT OF THE     )
28
     SOUTH SAN FRANCISCO POLICE
     DEPARTMENT; DONALD D. OLSEN,
     INDIVIDUALLY AND AS A
                                                 1

      Stipulated Protective Order                                  3:18-cv-03733-JST
1

2
     SERGEANT OF THE SOUTH SAN
3    FRANCISCO POLICE DEPARTMENT,
4
     AND DOES 4-10, INCLUSIVE,

5                                   Defendants.
6

7    1.      PURPOSES AND LIMITATIONS
8    Disclosure and discovery activity in this action are likely to involve production of
9    confidential, proprietary, or private information for which special protection from
10   public disclosure and from use for any purpose other than prosecuting this litigation
11   may be warranted. Accordingly, the parties hereby stipulate to and petition the court
12   to enter the following Stipulated Protective Order. The parties acknowledge that this
13   Order does not confer blanket protections on all disclosures or responses to discovery
14   and that the protection it affords from public disclosure and use extends only to the
15   limited information or items that are entitled to confidential treatment under the
16   applicable legal principles. The parties further acknowledge, as set forth in Section
17   12.3, below, that this Stipulated Protective Order does not entitle them to file
18   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
19   that must be followed and the standards that will be applied when a party seeks
20   permission from the court to file material under seal.
21   2.      DEFINITIONS
22   2.1     Challenging Party: a Party or Non-Party that challenges the designation of
23   information or items under this Order.
24   2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is
25   generated, stored or maintained) or tangible things that qualify for protection under
26   Federal Rule of Civil Procedure 26(c). Among other items, all recordings, materials,
27   and documents that are subject to the superior court’s sealing order issued on October
28   1, 2018 in San Mateo Superior Court Case No. 17NM001867B shall constitute
     “Confidential Information or Items.”
     2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as
                                                  2

      Stipulated Protective Order                                               3:18-cv-03733-JST
1

2

3
     well as their support staff).

4
     2.4     Designating Party: a Party or Non-Party that designates information or items

5
     that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

6
     2.5     Disclosure or Discovery Material: all items or information, regardless of the

7
     medium or manner in which it is generated, stored, or maintained (including, among

8
     other things, testimony, transcripts, and tangible things), that are produced or

9
     generated in disclosures or responses to discovery in this matter.

10
     2.6     Expert: a person with specialized knowledge or experience in a matter

11
     pertinent to the litigation who has been retained by a Party or its counsel to serve as an

12
     expert witness or as a consultant in this action.

13
     2.7     House Counsel: attorneys who are employees of a party to this action. House

14
     Counsel does not include Outside Counsel of Record or any other outside counsel.

15
     2.8     Non-Party: any natural person, partnership, corporation, association, or other

16
     legal entity not named as a Party to this action.

17
     2.9     Outside Counsel of Record: attorneys who are not employees of a party to this

18
     action but are retained to represent or advise a party to this action and have appeared

19
     in this action on behalf of that party or are affiliated with a law firm which has

20
     appeared on behalf of that party.

21
     2.10 Party: any party to this action, including all of its officers, directors,

22
     employees, consultants, retained experts, and Outside Counsel of Record (and their

23
     support staffs).

24
     2.11 Producing Party: a Party or Non-Party that produces Disclosure or Discovery

25
     Material in this action.

26
     2.12 Professional Vendors: persons or entities that provide litigation support

27
     services (e.g., photocopying, videotaping, translating, preparing exhibits or

28
     demonstrations, and organizing, storing, or retrieving data in any form or medium)
     and their employees and subcontractors.
     2.13 Protected Material: any Disclosure or Discovery Material that is designated as
                                                  3

      Stipulated Protective Order                                                3:18-cv-03733-JST
1

2

3
     “CONFIDENTIAL.”

4
     2.14 Receiving Party: a Party that receives Disclosure or Discovery Material from a

5
     Producing Party.

6
     3.      SCOPE

7
     The protections conferred by this Stipulation and Order cover not only Protected

8
     Material (as defined above), but also (1) any information copied or extracted from

9
     Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected

10
     Material; and (3) any testimony, conversations, or presentations by Parties or their

11
     Counsel that might reveal Protected Material. However, the protections conferred by

12
     this Stipulation and Order do not cover the following information: (a) any information

13
     that is in the public domain at the time of disclosure to a Receiving Party or becomes

14
     part of the public domain after its disclosure to a Receiving Party as a result of

15
     publication not involving a violation of this Order, including becoming part of the

16
     public record through trial or otherwise; and (b) any information known to the

17
     Receiving Party prior to the disclosure or obtained by the Receiving Party after the

18
     disclosure from a source who obtained the information lawfully and under no

19
     obligation of confidentiality to the Designating Party. Any use of Protected Material

20
     at trial shall be governed by a separate agreement or order.

21
     4.      DURATION

22
     Even after final disposition of this litigation, the confidentiality obligations imposed

23
     by this Order shall remain in effect until a Designating Party agrees otherwise in

24
     writing or a court order otherwise directs. Final disposition shall be deemed to be the

25
     later of (1) dismissal of all claims and defenses in this action, with or without

26
     prejudice; and (2) final judgment herein after the completion and exhaustion of all

27
     appeals, rehearings, remands, trials, or reviews of this action, including the time limits

28
     for filing any motions or applications for extension of time pursuant to applicable law.
     5.      DESIGNATING PROTECTED MATERIAL
     5.1     Exercise of Restraint and Care in Designating Material for Protection. Each
                                                  4

      Stipulated Protective Order                                               3:18-cv-03733-JST
1

2

3
     Party or Non-Party that designates information or items for protection under this

4
     Order must take care to limit any such designation to specific material that qualifies

5
     under the appropriate standards. The Designating Party must designate for protection

6
     only those parts of material, documents, items, or oral or written communications that

7
     qualify – so that other portions of the material, documents, items, or communications

8
     for which protection is not warranted are not swept unjustifiably within the ambit of

9
     this Order.

10
     Mass, indiscriminate, or routinized designations are prohibited. Designations that are

11
     shown to be clearly unjustified or that have been made for an improper purpose (e.g.,

12
     to unnecessarily encumber or retard the case development process or to impose

13
     unnecessary expenses and burdens on other parties) expose the Designating Party to

14
     sanctions.

15
     If it comes to a Designating Party’s attention that information or items that it

16
     designated for protection do not qualify for protection, that Designating Party must

17
     promptly notify all other Parties that it is withdrawing the mistaken designation.

18
     5.2     Manner and Timing of Designations. Except as otherwise provided in this

19
     Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated

20
     or ordered, Disclosure or Discovery Material that qualifies for protection under this

21
     Order must be clearly so designated before the material is disclosed or produced.

22
     Designation in conformity with this Order requires:

23
     (a)     for information in documentary form (e.g., paper or electronic documents, but

24
     excluding transcripts of depositions or other pretrial or trial proceedings), that the

25
     Producing Party affix the legend “CONFIDENTIAL” to each page that contains

26
     protected material. If only a portion or portions of the material on a page qualifies for

27
     protection, the Producing Party also must clearly identify the protected portion(s)

28
     (e.g., by making appropriate markings in the margins).
     A Party or Non-Party that makes original documents or materials available for
     inspection need not designate them for protection until after the inspecting Party has
                                                  5

      Stipulated Protective Order                                                3:18-cv-03733-JST
1

2

3
     indicated which material it would like copied and produced. During the inspection

4
     and before the designation, all of the material made available for inspection shall be

5
     deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents

6
     it wants copied and produced, the Producing Party must determine which documents,

7
     or portions thereof, qualify for protection under this Order. Then, before producing

8
     the specified documents, the Producing Party must affix the “CONFIDENTIAL”

9
     legend to each page that contains Protected Material. If only a portion or portions of

10
     the material on a page qualifies for protection, the Producing Party also must clearly

11
     identify the protected portion(s) (e.g., by making appropriate markings in the

12
     margins).

13
     (b)      for testimony given in deposition or in other pretrial or trial proceedings, that

14
     the Designating Party identify on the record, before the close of the deposition,

15
     hearing, or other proceeding, all protected testimony.

16
     (c)      for information produced in some form other than documentary and for any

17
     other tangible items, that the Producing Party affix in a prominent place on the

18
     exterior of the container or containers in which the information or item is stored the

19
     legend “CONFIDENTIAL.” If only a portion or portions of the information or item

20
     warrant protection, the Producing Party, to the extent practicable, shall identify the

21
     protected portion(s).

22
     5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

23
     designate qualified information or items does not, standing alone, waive the

24
     Designating Party’s right to secure protection under this Order for such material.

25
     Upon timely correction of a designation, the Receiving Party must make reasonable

26
     efforts to assure that the material is treated in accordance with the provisions of this

27
     Order.

28
     6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
     6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of
     confidentiality at any time. Unless a prompt challenge to a Designating Party’s
                                                    6

      Stipulated Protective Order                                                  3:18-cv-03733-JST
1

2

3
     confidentiality designation is necessary to avoid foreseeable, substantial unfairness,

4
     unnecessary economic burdens, or a significant disruption or delay of the litigation, a

5
     Party does not waive its right to challenge a confidentiality designation by electing not

6

7
     to mount a challenge promptly after the original designation is disclosed.

8
     6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution

9
     process by providing written notice of each designation it is challenging and

10
     describing the basis for each challenge. To avoid ambiguity as to whether a challenge

11
     has been made, the written notice must recite that the challenge to confidentiality is

12
     being made in accordance with this specific paragraph of the Protective Order. The

13
     parties shall attempt to resolve each challenge in good faith and must begin the

14
     process by conferring directly (in voice to voice dialogue; other forms of

15
     communication are not sufficient) within 14 days of the date of service of notice. In

16
     conferring, the Challenging Party must explain the basis for its belief that the

17
     confidentiality designation was not proper and must give the Designating Party an

18
     opportunity to review the designated material, to reconsider the circumstances, and, if

19
     no change in designation is offered, to explain the basis for the chosen designation. A

20
     Challenging Party may proceed to the next stage of the challenge process only if it has

21
     engaged in this meet and confer process first or establishes that the Designating Party

22
     is unwilling to participate in the meet and confer process in a timely manner.

23
     6.3    Judicial Intervention. If the Parties cannot resolve a challenge without court

24
     intervention, the Designating Party shall file and serve a motion to retain

25
     confidentiality under Civil Local Rule 7 (and in compliance with Civil Local Rule 79-

26
     5, if applicable) within 21 days of the initial notice of challenge or within 14 days of

27
     the parties agreeing that the meet and confer process will not resolve their dispute,

28
     whichever is earlier. Each such motion must be accompanied by a competent
     declaration affirming that the movant has complied with the meet and confer
     requirements imposed in the preceding paragraph. Failure by the Designating Party to
                                                 7

     Stipulated Protective Order                                                3:18-cv-03733-JST
1

2

3
     make such a motion including the required declaration within 21 days (or 14 days, if

4
     applicable) shall automatically waive the confidentiality designation for each

5
     challenged designation. In addition, the Challenging Party may file a motion

6
     challenging a confidentiality designation at any time if there is good cause for doing

7
     so, including a challenge to the designation of a deposition transcript or any portions

8
     thereof. Any motion brought pursuant to this provision must be accompanied by a

9
     competent declaration affirming that the movant has complied with the meet and

10
     confer requirements imposed by the preceding paragraph.

11
     The burden of persuasion in any such challenge proceeding shall be on the

12
     Designating Party. Frivolous challenges, and those made for an improper purpose

13
     (e.g., to harass or impose unnecessary expenses and burdens on other parties) may

14
     expose the Challenging Party to sanctions. Unless the Designating Party has waived

15
     the confidentiality designation by failing to file a motion to retain confidentiality as

16
     described above, all parties shall continue to afford the material in question the level

17
     of protection to which it is entitled under the Producing Party’s designation until the

18
     court rules on the challenge.

19
     7.      ACCESS TO AND USE OF PROTECTED MATERIAL

20
     7.1     Basic Principles. A Receiving Party may use Protected Material that is

21
     disclosed or produced by another Party or by a Non-Party in connection with this case

22
     only for prosecuting, defending, or attempting to settle this litigation. Such Protected

23
     Material may be disclosed only to the categories of persons and under the conditions

24
     described in this Order. When the litigation has been terminated, a Receiving Party

25
     must comply with the provisions of section 13 below (FINAL DISPOSITION).

26
     Protected Material must be stored and maintained by a Receiving Party at a location

27
     and in a secure manner that ensures that access is limited to the persons authorized

28
     under this Order.
     7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
     ordered by the court or permitted in writing by the Designating Party, a Receiving
                                                  8

      Stipulated Protective Order                                                3:18-cv-03733-JST
1

2

3
     Party may disclose any information or item designated “CONFIDENTIAL” only to:

4
     (a)     the Receiving Party’s Outside Counsel of Record in this action, as well as

5
     employees of said Outside Counsel of Record to whom it is reasonably necessary to

6
     disclose the information for this litigation and who have signed the “Acknowledgment

7
     and Agreement to Be Bound” that is attached hereto as Exhibit A;

8
     (b)     the officers, directors, and employees (including House Counsel) of the

9
     Receiving Party to whom disclosure is reasonably necessary for this litigation and

10
     who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

11
     (c)     Experts (as defined in this Order) of the Receiving Party to whom disclosure is

12
     reasonably necessary for this litigation and who have signed the “Acknowledgment

13
     and Agreement to Be Bound” (Exhibit A);

14
     (d)     the court and its personnel;

15
     (e)     court reporters and their staff, professional jury or trial consultants, mock

16
     jurors, and Professional Vendors to whom disclosure is reasonably necessary for this

17
     litigation and who have signed the “Acknowledgment and Agreement to Be Bound”

18
     (Exhibit A);

19
     (f)     during their depositions, witnesses in the action to whom disclosure is

20
     reasonably necessary and who have signed the “Acknowledgment and Agreement to

21
     Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered

22
     by the court. Pages of transcribed deposition testimony or exhibits to depositions that

23
     reveal Protected Material must be separately bound by the court reporter and may not

24
     be disclosed to anyone except as permitted under this Stipulated Protective Order.

25
     (g)     the author or recipient of a document containing the information or a custodian

26
     or other person who otherwise possessed or knew the information.

27
     8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

28
     OTHER LITIGATION
     If a Party is served with a subpoena or a court order issued in other litigation that
     compels disclosure of any information or items designated in this action as
                                                   9

      Stipulated Protective Order                                                 3:18-cv-03733-JST
1

2

3
     “CONFIDENTIAL,” that Party must:

4
     (a)     promptly notify in writing the Designating Party. Such notification shall include

5
     a copy of the subpoena or court order;

6
     (b)     promptly notify in writing the party who caused the subpoena or order to issue

7
     in the other litigation that some or all of the material covered by the subpoena or order

8
     is subject to this Protective Order. Such notification shall include a copy of this

9
     Stipulated Protective Order; and

10
     (c)     cooperate with respect to all reasonable procedures sought to be pursued by the

11
     Designating Party whose Protected Material may be affected.

12
     If the Designating Party timely seeks a protective order, the Party served with the

13
     subpoena or court order shall not produce any information designated in this action as

14
     “CONFIDENTIAL” before a determination by the court from which the subpoena or

15
     order issued, unless the Party has obtained the Designating Party’s permission. The

16
     Designating Party shall bear the burden and expense of seeking protection in that

17
     court of its confidential material – and nothing in these provisions should be construed

18
     as authorizing or encouraging a Receiving Party in this action to disobey a lawful

19
     directive from another court.

20
     9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED

21
     IN THIS LITIGATION

22
     (a)     The terms of this Order are applicable to information produced by a Non-Party

23
     in this action and designated as “CONFIDENTIAL.” Such information produced by

24
     Non-Parties in connection with this litigation is protected by the remedies and relief

25
     provided by this Order. Nothing in these provisions should be construed as prohibiting

26
     a Non-Party from seeking additional protections.

27
     (b)     In the event that a Party is required, by a valid discovery request, to produce a

28
     Non-Party’s confidential information in its possession, and the Party is subject to an
     agreement with the Non-Party not to produce the Non-Party’s confidential
     information, then the Party shall:
                                                  10

      Stipulated Protective Order                                                3:18-cv-03733-JST
1

2

3
     (1)      promptly notify in writing the Requesting Party and the Non-Party that some or

4
     all of the information requested is subject to a confidentiality agreement with a Non-

5
     Party;

6
     (2)      promptly provide the Non-Party with a copy of the Stipulated Protective Order

7
     in this litigation, the relevant discovery request(s), and a reasonably specific

8
     description of the information requested; and

9
     (3)      make the information requested available for inspection by the Non-Party.

10
     (c)      If the Non-Party fails to object or seek a protective order from this court within

11
     14 days of receiving the notice and accompanying information, the Receiving Party

12
     may produce the Non-Party’s confidential information responsive to the discovery

13
     request. If the Non-Party timely seeks a protective order, the Receiving Party shall

14
     not produce any information in its possession or control that is subject to the

15
     confidentiality agreement with the Non-Party before a determination by the court.

16
     Absent a court order to the contrary, the Non-Party shall bear the burden and expense

17
     of seeking protection in this court of its Protected Material.

18
     10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

19
     If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

20
     Protected Material to any person or in any circumstance not authorized under this

21
     Stipulated Protective Order, the Receiving Party must immediately (a) notify in

22
     writing the Designating Party of the unauthorized disclosures, (b) use its best efforts

23
     to retrieve all unauthorized copies of the Protected Material, (c) inform the person or

24
     persons to whom unauthorized disclosures were made of all the terms of this Order,

25
     and (d) request such person or persons to execute the “Acknowledgment and

26
     Agreement to Be Bound” that is attached hereto as Exhibit A.

27
     11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

28
     PROTECTED MATERIAL
     When a Producing Party gives notice to Receiving Parties that certain inadvertently
     produced material is subject to a claim of privilege or other protection, the obligations
                                                   11

      Stipulated Protective Order                                                 3:18-cv-03733-JST
1

2

3
     of the Receiving Parties are those set forth in Federal Rule of Civil Procedure

4
     26(b)(5)(B). This provision is not intended to modify whatever procedure may be

5
     established in an e-discovery order that provides for production without prior privilege

6
     review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties

7
     reach an agreement on the effect of disclosure of a communication or information

8
     covered by the attorney-client privilege or work product protection, the parties may

9
     incorporate their agreement in the stipulated protective order submitted to the court.

10
     12.    MISCELLANEOUS

11
     12.1 Right to Further Relief. Nothing in this Order abridges the right of any person

12
     to seek its modification by the court in the future.

13
     12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective

14
     Order no Party waives any right it otherwise would have to object to disclosing or

15
     producing any information or item on any ground not addressed in this Stipulated

16
     Protective Order. Similarly, no Party waives any right to object on any ground to use

17
     in evidence of any of the material covered by this Protective Order.

18
     12.3 Filing Protected Material. Without written permission from the Designating

19
     Party or a court order secured after appropriate notice to all interested persons, a Party

20
     may not file in the public record in this action any Protected Material. A Party that

21
     seeks to file under seal any Protected Material must comply with Civil Local Rule 79-

22
     5. Protected Material may only be filed under seal pursuant to a court order

23
     authorizing the sealing of the specific Protected Material at issue. Pursuant to Civil

24
     Local Rule 79-5, a sealing order will issue only upon a request establishing that the

25
     Protected Material at issue is privileged, protectable as a trade secret, or otherwise

26
     entitled to protection under the law. If a Receiving Party's request to file Protected

27
     Material under seal pursuant to Civil Local Rule 79-5(d) is denied by the court, then

28
     the Receiving Party may file the information in the public record pursuant to Civil
     Local Rule 79-5(e) unless otherwise instructed by the court.


                                                 12

     Stipulated Protective Order                                                3:18-cv-03733-JST
1

2

3
     13.    FINAL DISPOSITION

4
     Within 60 days after the final disposition of this action, as defined in paragraph 4,

5
     each Receiving Party must return all Protected Material to the Producing Party or

6
     destroy such material. As used in this subdivision, “all Protected Material” includes

7
     all copies, abstracts, compilations, summaries, and any other format reproducing or

8
     capturing any of the Protected Material. Whether the Protected Material is returned or

9
     destroyed, the Receiving Party must submit a written certification to the Producing

10
     Party (and, if not the same person or entity, to the Designating Party) by the 60-day

11
     deadline that (1) identifies (by category, where appropriate) all the Protected Material

12
     that was returned or destroyed and (2) affirms that the Receiving Party has not

13
     retained any copies, abstracts, compilations, summaries or any other format

14
     reproducing or capturing any of the Protected Material. Notwithstanding this

15
     provision, Counsel are entitled to retain an archival copy of all pleadings, motion

16
     papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,

17
     deposition and trial exhibits, expert reports, attorney work product, and consultant and

18
     expert work product, even if such materials contain Protected Material. Any such

19
     archival copies that contain or constitute Protected Material remain subject to this

20
     Protective Order as set forth in Section 4 (DURATION).

21
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

22
     I hereby attest that I have on file all holographic signatures corresponding to any

23
     signatures indicated by a conformed signature /S/ within this e-filed document.

24
                                             Respectfully submitted,

25
     Dated: November 30, 2018                  McNAMARA, NEY, BEATTY, SLATTERY,

26
                                               BORGES & AMBACHER LLP

27
                                               By: /s/ Noah G. Blechman

28
                                               NOAH G. BLECHMAN
                                               By: /s/ Amy S. Rothman
                                               AMY S. ROTHMAN
                                                 13

     Stipulated Protective Order                                                3:18-cv-03733-JST
1

2
                                    Attorneys for City of South San Francisco,
3                                   Diana Quintero, Christopher Devan, Jeff
4
                                    Azzopardi, Keith A. Wall, Donald D. Olsen

5

6
                                    LAW OFFICES OF MORALES & LEAÑOS
7    Dated: November 30, 2018
8                                   By: /s/ Jaime A. Leaños
9
                                    SUZANNE A. LUBAN, Attorney at Law
10
                                    By: /s/ Suzanne A. Luban
11
                                    Attorneys for Plaintiff Debby Dizon
12

13
     _______________________
14

15
     ORDER
16
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
17

18
             December 4
     Dated: _____________, 2018    _____________________________________
19
                                   HON. JON S. TIGAR
20                                 United States District Judge
21

22

23

24

25

26

27

28




                                      14

     Stipulated Protective Order                                  3:18-cv-03733-JST
 1   EXHIBIT A
 2   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3   I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order that
 6   was issued by the United States District Court for the Northern District of
 7   California on [date] in the case of Debby Dizon, v. City of South San Francisco, et
 8   al.; Case No. 3:18-cv-03733-JST. I agree to comply with and to be bound by all
 9   the terms of this Stipulated Protective Order and I understand and acknowledge
10   that failure to so comply could expose me to sanctions and punishment in the
11   nature of contempt. I solemnly promise that I will not disclose in any manner any
12   information or item that is subject to this Stipulated Protective Order to any person
13   or entity except in strict compliance with the provisions of this Order.
14   I further agree to submit to the jurisdiction of the United States District Court for
15   the Northern District of California for the purpose of enforcing the terms of this
16   Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this action.
18   I hereby appoint ___________________ [print or type full name] of ___________
19   _____________________________ [print or type full address and phone number]
20   as my California agent for service of process in connection with this action or any
21   proceedings related to enforcement of this Stipulated Protective Order.
22   Date: ______________________________________
23   City and State where sworn and signed: _________________________________
24   Printed name: _______________________________
25   Signature: __________________________________
26
27                                               -15-

28    Exhibit A to Stipulated Protective Order                               3:18-cv-03733-JST
